MARSHALL, CJ.
A bill of exceptions containing a mistake or omission occurring through accident or error in the trial court may when justice requires it and where the mistake or omission has not been discovered until the cause reaches this court be remanded under authority of Section 11572-a, General Code, to the trial court for correction without remanding the cause to the trial court. If upon such remand the bill of exceptions is corrected in the trial court and if such correction eliminates all errors complained of this court may affirm the judgment without further action on the part of the Court of Appeals.
Judgment affirmed.
(Day, Allen and Kinkade, JJ., concur. Robinson, Jones and Matthias, JJ., dissent.)